05/27/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                         March 2, 2022 Session

    WAYNE GRAY ET AL. V. DICKSON COUNTY, TENNESSEE ET AL.

                Appeal from the Chancery Court for Dickson County
             No. 2021-CV-13     Laurence M. McMillan, Jr., Chancellor


                            No. M2021-00545-COA-R3-CV


                                           AND

    WAYNE GRAY ET AL. V. DICKSON COUNTY, TENNESSEE ET AL.

                Appeal from the Chancery Court for Dickson County
             No. 2021-CV-56     Laurence M. McMillan, Jr., Chancellor


                            No. M2021-00546-COA-R3-CV


This consolidated appeal involves citizen challenges, via the common law writ of certiorari,
to the procedure by which the Dickson County Planning Commission and Dickson County
Commission approved a settlement agreement negotiated with Titan Partners, L.L.C.
Specifically, the Petitioners allege that they were entitled to notice that the settlement
agreement was going to be discussed at the regularly scheduled meetings of the Planning
Commission and County Commission. They further allege that executive sessions were
improperly utilized to discuss the settlement agreement in violation of the Open Meetings
Act. The trial court found no violation of the Open Meetings Act and affirmed the actions
of the Planning and County Commissions. Upon our review of the record, we agree that
there was no violation of the Open Meetings Act and affirm the trial court in all respects.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and W. NEAL MCBRAYER, J., joined.
Rodger Dale Waynick, Jr., Dickson, Tennessee, for the appellants, Wayne Gray, Angela
Lunn, John Reuter, Charles W. Spann, Turnbull Preservation Group, L.L.C., and Miranda
Williams.

Timothy Valton Potter and Andrew Eldridge Mills, Dickson, Tennessee, for the
appellees, Dickson County, Tennessee, Dickson County Planning and Zoning Office, and
Dickson County Commission.

Thomas V. White and George Arthur Dean, Nashville, Tennessee, for the appellee, Titan
Partners, L.L.C.

                                             OPINION

                          FACTUAL AND PROCEDURAL BACKGROUND

       This is the final opinion in a trilogy regarding claims brought by Dickson County
citizens related to Titan Partners, L.L.C.’s (“Titan Partners”) application for the
construction and operation of a fuel terminal (“Project DV”). As was explained in detail
in, Turnbull Preservation Group L.L.C. v. Dickson County, Tennessee, No. M2021-00542-
COA-R3-CV (released simultaneously with this opinion), the Dickson County Planning
Commission approved Titan Partners’ site plan at an unpublicized Planning Commission
meeting on April 23, 2020. On June 19, 2020, Dickson County citizens filed a petition for
writ of certiorari requesting the chancery court declare the Planning Commission’s actions
at the April 23 meeting a violation of the Open Meetings Act and therefore void.
Thereafter, at the July 23, 2020 Planning Commission meeting, the Planning Commission
overturned its prior approval of Project DV. In Turnbull, we held that the Planning
Commission’s action in overturning its prior approval rendered the citizens’ Open Meeting
Act claims moot.

       After the July 23, 2020 denial of the site plan, Titan Partners filed lawsuits against
Dickson County. Thereafter, Dickson County Commissioners and counsel for Titan
Partners engaged in non-public, “executive sessions”1 regarding the litigation brought by
Titan Partners. On January 14, 2021, the Planning Commission held its regularly scheduled
public meeting which was livestreamed on Dickson County’s YouTube channel; public
notice was given for the meeting, including an agenda, but the published agenda did not
include any mention of the settlement agreement or Project DV. At the beginning of the
January 14 meeting, a motion was made, and properly seconded, to amend the agenda to
include a discussion of a proposed settlement agreement with Titan Partners.



   1
    The parties refer to the non-public meetings between the county commissioners and counsel for Titan
Partners as “executive sessions” and/or “Rule 408 settlement discussions.”
                                                 -2-
       The settlement agreement itself does not appear in the record on appeal; however, a
seven-page document entitled Summary of Settlement Terms (hereinafter “summary of
settlement”) was distributed at the January 14 meeting and is included in the appellate
record. At the January 14 meeting, the county attorney discussed and summarized the
terms of the settlement agreement paragraph by paragraph. The summary of settlement
outlines twenty-one different obligations of Titan Partners under the settlement agreement.
For example, section 1.6 states that within sixty days of Titan Partners commencing storage
of petroleum at the fuel terminal, Titan Partners will “donate $1,000,000.00 . . . to the
Community Foundation of Middle Tennessee . . . to be spent for a County Agricultural
Center or any other community purpose.” Section 1.9 requires Titan Partners to pay
$50,000 annually for rural fire protection once the fuel terminal is utilized for the
distribution of petroleum. Section 1.15 details the ground water and surface water
monitoring procedures Titan Partners will implement. Section 3 outlines the County’s
obligations, and section 3.1 states:

       Upon the approval by the Planning Commission of these Settlement Terms,
       the Site Plan for the Terminal submitted for the July 23, 2020 Planning
       Commission meeting, being the same Site Plan approved at the April 23,
       2020 meeting, will be deemed approved by the Planning Commission.
       Within five (5) days of the complete execution of the Settlement Agreement
       an Agreed Final Order will be filed resolving the Site Plan lawsuit[s].

        After the county attorney finished his presentation, the floor was open for questions
from the commissioners. One commissioner asked whether the settlement agreement was
transferable, and it was explained that the settlement agreement would “run with the land”
if Titan Partners sold the property to another operator. Two commissioners discussed their
reasoning for voting for the settlement agreement, including the following statement from
Commissioner Robert Comer:

       My last statements are about the settlement agreement itself and why I’m
       inclined to support it. One, for me it’s – there’ll be a lot of talk about the
       funding but for me it’s about the protective measures. One of the issues that
       I had all through this project was that we were not conditioning this project
       in a way that guaranteed the protection of our community. I think the
       measures with the inclusion of the Water Authority’s measures and Titan’s
       agreement to all of them provides those protective measures that I was
       seeking all along, and I think does a great job in protecting this community.
       ...
       Essentially, the settlement agreement got what most of us, and I think I speak
       for some of my colleagues, what most of us who were opposed to this project
       wanted in the first place. We never wanted to just say go away; we wanted
       to make sure that this project was done in the most safe way, the most
       responsible way and the most transparent way. . . .

                                            -3-
The Planning Commission voted unanimously to approve the settlement agreement and
recommended that the Dickson County Commission (“County Commission”) also approve
it.

       Five days later, at the January 19, 2021 regularly scheduled County Commission
meeting, a motion was made and seconded to add the settlement agreement to the agenda.
Again, the county attorney discussed the terms of the settlement agreement and
summarized the agreement paragraph by paragraph. Several commissioners asked
questions2 and engaged in debate regarding the settlement agreement. Ultimately, the
County Commission approved the settlement agreement with nine commissioners voting
for the settlement agreement, one commissioner voting against it, and one commissioner
abstaining.

       Several Dickson County residents (“Petitioners”) filed petitions for writ of certiorari
arguing that both the January 14 Planning Commission meeting and the January 19 County
Commission meeting violated the Open Meetings Act. The trial court held that the
Planning Commission “did not act arbitrarily or capriciously by unanimously approving
the Settlement Agreement” and there was “material evidence in the record to support the
decision of the Planning Commission.” With respect to the decision of the County
Commission, the court further held:

        [U]nder the totality of the circumstances, this court is of the opinion that the
        public notice given for the regularly scheduled meeting of the Dickson
        County Commission on January 19, 2021, at which the Settlement
        Agreement with Titan Partners was discussed and approved constituted
        “adequate public notice” under the Tennessee Open Meetings Act. As noted
        above, Tennessee law does not require an agenda for notice to the public to
        comply with the Act.

Petitioners appeal from the trial court’s approval of both the Planning Commission and
County Commission’s decisions and raise the following issues that we have consolidated
and summarized as follows: (1) whether the Planning Commission violated the Open
Meetings Act by failing to include the settlement agreement as a topic on the published
agenda; (2) whether the Planning Commission’s executive sessions violated the Open
Meetings Act; (3) whether the County Commission’s public notice was adequate under the
Open Meetings Act.




   2
     For example, one commissioner asked whether the County was agreeing to combine any property for
the widening of the site; one commissioner asked a question about section 5.2 of the agreement relating to
the Board of Zoning Appeals case; and another commissioner questioned whether it was appropriate, given
the other pending litigation, to settle the Titan Partners’ suits.
                                                  -4-
                                        STANDARD OF REVIEW

       When reviewing a certiorari proceeding, appellate courts apply a limited standard
of review. State ex rel. Moore & Assocs., Inc. v. West, 246 S.W.3d 569, 574 (Tenn. Ct.
App. 2005). Specifically, judicial review of a common-law writ of certiorari consists of
determining whether “that decision maker exceeded its jurisdiction, followed an unlawful
procedure, acted illegally, arbitrarily, or fraudulently, or acted without material evidence
to support its decision.” Id. (citing Petition of Gant, 937 S.W.2d 842, 844-45 (Tenn.
1996)); see also Tenn. Code Ann. § 27-8-101. “At the risk of oversimplification, one may
say that it is not the correctness of the decision that is subject to judicial review, but the
manner in which the decision is reached.” Powell v. Parole Eligibility Rev. Bd., 879
S.W.2d 871, 873 (Tenn. Ct. App. 1994).

                                               ANALYSIS

        The issues raised by the Petitioners require us to examine Tennessee’s Open
Meetings Act (sometimes referred to as “Tennessee’s Sunshine Law”). The policy and
purpose of the Open Meetings Act is set forth in Tenn. Code Ann. § 8-44-101(a): “The
general assembly hereby declares it to be the policy of this state that the formation of public
policy and decisions is public business and shall not be conducted in secret.” See also
Metro. Air Rsch. Testing Auth., Inc. v. Metro. Gov’t of Nashville & Davidson Cty., 842
S.W.2d 611, 616 (Tenn. Ct. App. 1992) (“Public knowledge of the manner in which
governmental decisions are made is an essential part of the democratic process.”). To
effectuate this purpose, the Open Meetings Act requires that meetings be open to the public
and that “adequate public notice” be given of the regular and special meetings of
government bodies, among other things. See Tenn. Code Ann. §§ 8-44-102, -103.
“Adequate public notice” is not defined in the statute, but it has been interpreted to mean
sufficient notice “under the circumstances, or such notice based on the totality of the
circumstances as would fairly inform the public.” Memphis Publ’g Co. v. City of Memphis,
513 S.W.2d 511, 513 (Tenn. 1974). The notice required by the Open Meetings Act is
adequate when it “gives interested citizens a reasonable opportunity to exercise their right
to be present at a governing body’s meeting.” State ex rel. Akin v. Town of Kingston
Springs, No. 01-A-01-9209-CH00360, 1993 WL 339305, at *5 (Tenn. Ct. App. Sept. 8,
1993) (emphasis added); see also Fisher v. Rutherford Cty. Reg’l Plan. Comm’n, No.
M2012-01397-COA-R3CV, 2013 WL 2382300, at *6 (Tenn. Ct. App. May 29, 2013)
(noting that the Tennessee Open Meetings Act “requires notice of the meeting itself and
does not speak to notice of the content of the meeting” for regularly scheduled meetings).
Moreover, a published agenda is not a required component of adequate notice for regular
meetings under the Open Meetings Act. See Fisher, 2013 WL 2382300, at *6.3


  3
      When interpreting the phrase “adequate public notice,” the Fisher Court pointed out that:


                                                   -5-
       If a meeting is conducted in violation of the Open Meetings Act, actions taken at
that meeting “shall be void and of no effect; provided that this nullification of actions taken
at such meetings shall not apply to any commitment, otherwise legal, affecting the public
debt of the entity concerned.” Tenn. Code Ann. § 8-44-105. Important to our resolution
of this case is a narrow exception to the Open Meetings Act which arises when public
bodies discuss pending litigation with their attorneys, in which the public body is a named
party. This Court has held that “discussions between a public body and its attorney
concerning pending litigation are not subject to the Open Meetings Act.” Smith Cty. Educ.
Ass’n v. Anderson, 676 S.W.2d 328, 335 (Tenn. 1984). In addition, our courts have
recognized that a violation of the Open Meetings Act does not completely foreclose the
government body from ever acting on the measure that was the subject of the violation. See
Neese v. Paris Special Sch. Dist., 813 S.W.2d 432, 436 (Tenn. Ct. App. 1990) (citations
omitted). Even if a violation of the Open Meetings Act occurred, the governing body’s
action may stand when there was a “new and substantial reconsideration of the issues
involved . . . .” Id.

        Petitioners rely heavily on this Court’s opinion in Neese to support their arguments
that both the regularly scheduled Planning Commission and County Commission meetings
held in January 2021 were held in violation of the Open Meetings Act; therefore, a thorough
review of the Neese opinion is warranted here. In Neese, the Board of Education of the
Paris Special School District (“the board”) was considering the educational concept of
“clustering” to correct certain racial and socio-economic imbalances that existed in the
school system. Id. at 433. In connection with their decision-making on this topic, four of
the seven school board members, as well as the school superintendent, met for two days at
an out-of-state “retreat” to discuss the advantages and disadvantages of clustering. Id. At
the board’s regular meeting in January, the board alleged an announcement was made
regarding the retreat; however, the minutes of that meeting did not reflect such an
announcement. Id. at 435. Nevertheless, a newspaper article summarizing the January
board meeting mentions that the board agreed on a date for an out-of-state retreat, stating,
“two major items the board will look at during the retreat will be any word received from
the attorney general on a proposed merger of the county and city school systems, and the
recent drop in . . . enrollment.” Id. A local radio station also reported that the board voted
to hold an out-of-state retreat. Id. Less than a week after the retreat, the board held its
regularly scheduled February meeting. Id. at 433. At that meeting, the board directed the
school superintendent to “develop a formal plan for clustering” and to present the plan at

       [T]he legislature could have defined ‘adequate public notice,’ but did not and has not since
       the statute was enacted in 1974. Had the legislature intended to require notice of the agenda
       for every meeting, whether regular or special, it could easily have said so at any time . . . .
       Other states have. See, e.g., Ariz. Rev. Stat. Ann. § 38.431.02(G); Colo. Rev. Stat. Ann. §
       24-6-402(c).

Fisher, 2013 WL 2382300, at *6 n.2.


                                                   -6-
the following regular meeting. Id. The school superintendent presented the plan for
clustering at the March meeting, at which community members participated in a three-hour
question and answer session, and the Board formally approved the plan at the same
meeting. Id. at 433, 437. On May 1, a lawsuit was filed alleging that the out-of-state retreat
violated the Open Meetings Act. Id. at 433-34.

        In analyzing the issues surrounding the out-of-state retreat, the Neese court first
determined that the retreat, which involved a quorum of the Board, constituted a “meeting”
under the Open Meetings Act and was subject to the requirements of the Act. Id. at 435.
Next, the Court considered whether, under the “totality of the circumstances[,]” notice of
the out-of-state meeting was adequate. Id. at 435-36. The Court emphasized that the
“intent” of the superintendent was to “discuss the issue of clustering privately with Board
members.” Id. at 435 (emphasis added). Indeed, when the superintendent was questioned
regarding why clustering was not “discussed openly at Board meetings [he] responded,
‘The problem that led to clustering has racial overtones. It was not—I did not feel it was
in the best interest to be exposing racial imbalances to the public.’” Id. The Neese Court
determined that under the totality of the circumstances “the public had a right to be
informed that the issue of clustering would be extensively discussed” at the two-day out-
of-state retreat, especially because the retreat was convened specifically for the purpose of
discussing clustering. Id. at 435-36. The court characterized the notice provided as
“misleading” and determined that under this particular set of facts, notice was insufficient.
Id. at 436. Ultimately, however, the Neese court upheld the action of the board, reasoning:

       We do not believe that the legislative intent of this statute was forever to bar
       a governing body from properly ratifying its decision made in a prior
       violative manner. However, neither was it the legislative intent to allow such
       a body to ratify a decision in a subsequent meeting by a perfunctory
       crystallization of its earlier action. We hold that the purpose of the act is
       satisfied if the ultimate decision is made in accordance with the Public
       Meetings Act, and if it is a new and substantial reconsideration of the issues
       involved, in which the public is afforded ample opportunity to know the facts
       and to be heard with reference to the matters at issue.

Id. (citing Alaska Cmty. Coll. Fed’n of Tchrs., Local No. 2404 v. Univ. of Alaska, 677 P.2d
886, 891 (Alaska 1984)).

      Relying upon Neese, Petitioners urge us to find that 1) the Planning Commission’s
agenda for the January 14 meeting should have included the settlement agreement, and
because it did not, the meeting was held in violation of the Open Meetings Act; and 2) the
County Commission should have provided notice that the settlement agreement was going
to be discussed at the regularly scheduled meeting because the fuel terminal was of
“pervasive importance” to the public. We decline to make such holdings. The Open
Meetings Act “requires notice of the meeting itself and does not speak to notice of the

                                            -7-
content of the meeting,” and our jurisprudence does not interpret the Open Meetings Act
to require an agenda prior to a regular meeting. Fisher, 2013 WL 2382300, at *6. In Neese,
the meeting at issue was a “special meeting” convened out-of-state for the purpose of
privately discussing a sensitive topic. See Tenn. Code Ann. § 8-44-103(a), (b)
(distinguishing between “regular” and “special” meetings). Moreover, there were no
members of the public present at the out-of-state retreat in Neese.

        In the case before us, the settlement agreement was discussed at a regularly
scheduled meeting for which public notice was given and a livestream of the meeting was
provided on-line. Indeed, one of the Petitioners was present at both the Planning
Commission and County Commission meetings. While the published agenda for the
Planning Commission meeting did not indicate that the settlement agreement was going to
be covered, we do not read the Open Meetings Act as requiring the Planning Commission
to disclose the content of its regularly scheduled meeting. The Planning Commission
controls its agenda, and the Planning Commission properly amended its agenda at the
beginning of the meeting. The settlement agreement was summarized paragraph by
paragraph and discussed openly, along with the other business of the meeting. Under these
circumstances, we find that the notice of the regularly scheduled January Planning
Commission meeting was adequate under the Open Meetings Act. Likewise, we do not
read the Open Meetings Act as requiring the County Commission to disclose the content
of its regularly scheduled meeting.4

   4
     Although Petitioners do not raise it as a separate issue on appeal, they also assert that Neese stands for
the proposition that the public should have been given the opportunity to “be heard” at the Planning
Commission and County Commission meetings in January. We emphasize that the Tennessee Open
Meetings Act does not guarantee citizens the right to participate or be heard in meetings. Souder v. Health
Partners, Inc., 997 S.W.2d 140, 150 (Tenn. Ct. App. 1998) (citing Whittemore, 835 S.W.2d at 18) (“While
the [Open Meetings] Act requires all meetings of entities subject to the Act be open to the public, it does
not guarantee all citizens the right to participate in the meetings.”); see also State ex rel. Akin, 1993 WL
339305, at *5. When discussing a governing body’s ability to cure a prior violation of the Open Meetings
Act (known as the “Cure Doctrine”), the Neese Court somewhat overstated the requirements of the Act
when it suggested that a prior violation of the Open Meetings Act can be overcome when “a new and
substantial reconsideration of the issues involved, in which the public is afforded ample opportunity to
know the facts and to be heard with reference to the matters at issue.” Neese, 813 S.W.2d at 436 (emphasis
added). While the public did participate and offer opinions on clustering during a question and answer
session at the board meeting in the Neese case, and that was clear evidence that the Board did not simply
rubberstamp its prior approval of the clustering plan, the three-hour-long public discussion was not
necessarily required by the Open Meetings Act. In addition, the Alaska Supreme Court case Neese relied
upon, which interprets an entirely different version of an open meetings act, does not stand for the
proposition that the public must be heard during “a true de novo consideration of [a prior] defective action.”
Alaska Cmty. Coll., 677 P.2d at 891. Instead, the Alaska Court stated:

        Ideally the plaintiff is entitled to be placed in the position he would have been in had the
        violation never occurred. That position is not one where the adverse decision is never
        made. Instead it is one where the decision, adverse or not, is taken in conformity with the
        sunshine laws.


                                                    -8-
        Next, Petitioners contend that the Commissions “abused . . . the executive session
exception to circumvent the Open Meetings Act.” In Smith County Education Association
v. Anderson, our Supreme Court explored the impact of the attorney-client exception to the
Open Meetings Act and squarely determined that “discussions between a public body and
its attorney concerning pending litigation are not subject to the Open Meetings Act.” Smith
Cty., 676 S.W.2d at 335. The Court emphasized, however, that the exception is “narrow”:

       [c]lients may provide counsel with facts and information regarding the
       lawsuit and counsel may advise them about the legal ramifications of those
       facts . . . [h]owever, once any discussion, whatsoever, begins among the
       members of the public body regarding what action to take based upon advice
       from counsel, whether it be settlement or otherwise, such discussion shall be
       open to the public . . . .

Id. at 334. We note that Petitioners have proffered nothing more than speculation as to the
content of the executive sessions during which lawyers met with commissioners to discuss
Titan Partners’ lawsuits. There is no evidence, affidavits, deposition testimony, or
otherwise of misuse of these executive sessions or any indication that impermissible
deliberations occurred. Therefore, in light of the on-the-record discussion of the settlement
agreement, detailed earlier in this opinion, we discern no evidence that improper
deliberations regarding the settlement took place during an executive session. In sum, we
find that the executive sessions conducted by commissioners and their attorneys fell within
the attorney-client exception established in the Smith County case, and no violation of the
Open Meetings Act occurred.

                                            CONCLUSION

       For the foregoing reasons, we hold that neither the Planning Commission nor the
County Commission violated the Open Meetings Act, and the Petitioners arguments to the
contrary fail. The judgment of the trial court is affirmed. Costs of this appeal are assessed
against the appellants for which execution may issue if necessary.


                                                         _/s/ Andy D. Bennett_______________
                                                         ANDY D. BENNETT, JUDGE




Id. at 891 n.10. Regardless of the technical holding in Neese, the Cure Doctrine is not implicated under
these facts, as we have held that the Open Meetings Act was not violated in January 2021, and therefore
there was no violation to cure. To the extent there was a prior violation of the Act in April 2020, that
violation was rendered moot by the Planning Commission’s vote to deny the project in July 2020. See
Turnbull, No. M2021-00542-COA-R3-CV.
                                                 -9-